Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered January 8, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause since the venireperson did not exhibit or express any kind of bias or inability to render an impartial verdict. The venireper*415son’s responses, taken as a whole, sufficiently established his ability to follow the court’s instructions on the law (see, People v Semper, 276 AD2d 263). Concur — Rosenberger, J. P., Tom, Ellerin, Rubin and Buckley, JJ.